             Case 2:21-cv-00270-BJR Document 13-1 Filed 03/11/21 Page 1 of 2




                                                   THE HONORABLE BARABARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9

10   PARLER, LLC,                                           Case No. 21-cv-00270-BJR
11                              Plaintiff,                  [PROPOSED] ORDER GRANTING
                                                            PLAINTIFF PARLER LLC’S MOTION
12
             vs.                                            TO SEAL
13
     AMAZON WEB SERVICES, INC., and
14   AMAZON.COM, INC.,

15                              Defendants.

16                                           [PROPOSED] ORDER

17         THIS MATTER is before the Court on Plaintiff Parler LLC’s Motion to Seal. Upon

18   consideration of that motion, the parties’ responses and replies, if any, as well as the other files

19   and records in this case, and good cause appearing:

20         IT IS HEREBY ORDERED that the Motion is GRANTED. The identifying information

21   of Parler LLC’s members contained in the Corporate Disclosure Statement shall remain

22   redacted and under seal.

23

24

25
     [PROPOSED] ORDER GRANTING PLAINTIFF’S                                                LAW OFFICES
     MOTION TO SEAL                                                                   CALFO EAKES LLP
     (Case No. 2:21-cv-00270-BJR) - 1                                          1301 SECOND AVENUE, SUITE 2800
27                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224

28
             Case 2:21-cv-00270-BJR Document 13-1 Filed 03/11/21 Page 2 of 2




 1          DATED this _____ day of ________________, 2021.

 2
                                        ____________________________________________
 3
                                         HONORABLE BARBARA J. ROTHSTEIN
 4                                       UNITED STATES DISTRICT JUDGE

 5

 6   Presented by:
 7   CALFO EAKES LLP
 8   By      s/Angelo J. Calfo
     Angelo J. Calfo, WSBA# 27079
 9   1301 Second Avenue, Suite 2800
     Seattle, WA 98101
10   Phone: (206) 407-2200
     Fax: (206) 407-2224
11   Email: angeloc@calfoeakes.com

12   DAVID J. GROESBECK, P.S.

13   David J. Groesbeck, WSBA # 24749
     1333 E. Johns Prairie Rd.
14   Shelton, WA 98584
     Phone: (509) 747-2800
     Email: david@groesbecklaw.com
15
     SCHAERR |JAFFE LLP
16
     Gene C. Schaerr (pro hac vice to be submitted)
17   H. Christopher Bartolomucci (pro hac vice to be submitted)
     1717 K Street NW, Suite 900
18   Washington, DC 20006
19   Counsel for Plaintiff Parler LLC

20

21

22

23

24

25
      [PROPOSED] ORDER GRANTING PLAINTIFF’S                                    LAW OFFICES
      MOTION TO SEAL                                                       CALFO EAKES LLP
      (Case No. 2:21-cv-00270-BJR) - 2                              1301 SECOND AVENUE, SUITE 2800
27                                                                  SEATTLE, WASHINGTON 98101-3808
                                                                   TEL (206) 407-2200 FAX (206) 407-2224

28
